Citation Nr: 0332849	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is eligible for a nonservice-connected 
pension under the provisions of 38 U.S.C.A. § 1521 (West 
2002).


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had confirmed active service from February 26, 
1970 to April 13, 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO determined that the veteran was not eligible for a 
nonservice-connected pension under the provisions of 
38 U.S.C.A. § 1521.



The Board notes that in his June 2002 substantive appeal, the 
veteran claimed to have sustained an injury during his brief 
period of active service.  It is not clear whether he was 
formally requesting service connection for any specific 
disorder as the rest of the evidentiary record does not 
address such an issue.  However, the Board is referring the 
veteran's statement to the RO for clarification and any 
further indicated action.


FINDINGS OF FACT

1.  The veteran had less than 90 days active military service 
during a recognized period of war.

2.  The veteran does not currently have a disability that was 
incurred in, or aggravated by, his brief military service.


CONCLUSION OF LAW

The veteran is not eligible for a nonservice-connected 
pension.  38 U.S.C.A. § 1521 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  

As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F. 3d 1327 (Fed. Cir. Aug. 25, 2003).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the decision letter of June 2002, the RO 
clearly informed the appellant that his eligibility for VA 
nonservice-connected pension was denied on the basis that his 
active military service was less than 90 days.  

This letter clearly informed the appellant of the need to 
submit evidence that would verify active military service for 
the requisite 90 day period or that he was discharged during 
a period of war for a disability that was incurred in, or 
aggravated by, his military service.  The letter of June 2002 
and the Statement of the Case (SOC) issued in October 2002 
specifically notified the appellant of the evidence that it 
had considered.  The SOC also notified him of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  

He was provided the opportunity to submit additional argument 
based on these provisions.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All information 
pertinent to the current claim in the possession of the 
Federal government has been obtained, to include verification 
of the appellant's active military service and service 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  As this case concerns the legal issue of 
eligibility for VA benefits, a VA compensation examination 
and development of other medical records is not applicable.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (e).  

The veteran has not identified any source of information that 
would corroborate a longer period of active service, nor has 
he identified (other than his service medical records) any 
source of medical information or opinion that would link a 
disability to his military service.  The veteran has alleged 
that his superiors purposely destroyed his service records 
that would establish an in-service injury.  However, he has 
not identified any source of information that would 
corroborate this allegation.  By letter of September 2003, 
the RO informed the appellant that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in his claim.  

The veteran has requested a hearing before VA in this matter.  
In May 2000, the appellant requested a hearing before a 
Decision Review Officer (DRO) sitting at the RO.  A letter 
was issued by the RO in May 2000 informing the veteran of the 
scheduled hearing date, however, this letter was returned by 
the U. S. Postal Service as undeliverable.  In July 2000, the 
veteran contacted the RO and asked that his hearing be 
rescheduled.  A letter of November 2000 was sent to the 
appellant to inform him of the hearing date scheduled in 
December 2000.  On the date of the scheduled hearing, the RO 
received a signed statement from the appellant asking that 
his hearing be cancelled.  He did not request that this 
hearing be rescheduled.

In November 2002, the veteran requested a hearing before a 
traveling Veterans Law Judge (VLJ) sitting at the RO.  VA 
issued a letter to the veteran in August 2003 informing him 
of the scheduled hearing date.  Approximately four days 
before this scheduled Board hearing, VA received a letter 
from the appellant informing it that he would be unable to 
attend this hearing.  The appellant indicated that while he 
still wished to attend the hearing, he did not have the funds 
or transportation to make the trip to the RO.  In a letter 
received a few days later, the appellant asked that his Board 
hearing be rescheduled.  However, he continued to report that 
he did not have transportation or finances available to make 
the trip to attend this hearing.  He noted that no one would 
help with his transportation as he had been turned away from 
a prior hearing, presumably by VA staff.

The veteran appears to allege some type of malfeasance by VA 
staff refusing to let him testify at a previously scheduled 
hearing.  Based on the above evidence, the only possible date 
this could have occurred on was the hearing before a DRO in 
December 2000.  However, the evidence clearly indicates that 
the veteran himself requested that this hearing be cancelled.  
This request bears his signature and this signature appears 
to be consistent with his other signatures of record.  
Regardless of the alleged malfeasance, it appears based on 
this evidence that the veteran affirmatively determined that 
he did not want to attend the hearing scheduled in December 
2000. 

Regarding his request to reschedule a travel Board hearing, 
the Board finds, based on the veteran's own assertions of an 
inability to attend such a hearing, rescheduling this hearing 
would serve no purpose.  Without some assurance that the 
veteran would be able to attend a scheduled hearing at the 
RO, further assistance in this matter would be futile.  See 
38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159(c)(2).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  




As there is no indication that any failure on the part of VA 
to further comply with the VCAA reasonably affects the 
outcome of the issues decided below, the Board finds that any 
such failure is harmless.  In this regard, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Eligibility for Nonservice-connected Pension

According to 38 U.S.C.A. § 1521, a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service for 90 days or more during a period of war; or served 
during a period of war and was discharged or released from 
such service for a service-connected disability; or for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or for an aggregate of 90 
days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.16.

While the veteran did serve during the Vietnam Era, his 
confirmed active military service was for far less than the 
required 90 days.  See 38 C.F.R. § 3.2(f) (The Vietnam Era 
began on February 28, 1961 and ended on May 7, 1975).  The 
veteran has not been awarded service connection for any type 
of disability.  

As the veteran has less than 90 days active service during a 
recognized period of war and does not have a disability that 
was incurred or aggravated by his brief period of military 
service, the Board must conclude that he is not eligible for 
a nonservice-connected pension under the provisions of 
38 U.S.C.A. § 1521.


ORDER

Eligibility for a nonservice-connected pension under the 
provisions of 38 U.S.C.A. § 1521 is denied.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



